DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  “The device of claim 16” should be changed to “The device of claim 15”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 10673530 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 15, 
Claim 15 of Application No. 17/315827
Claims 15 and 17 of US Patent No. 10673530 B2
A device comprising: a wavelength division demultiplexer configured to receive a communication signal received from free space and output a first signal and a second signal that is a phase conjugate of the first signal at a first output of the wavelength division demultiplexer, and 
A receiver configured to receive a communication signal over free-space from a satellite, the receiver comprising: a wavelength division demultiplexer configured to output a first signal and a second signal that is a phase conjugate of the first signal in the communication signal at a first output of the wavelength division demultiplexer, and 

configured to output a pump signal at a second output of the wavelength division demultiplexer, based upon the communication signal received over free space from the satellite; 
a wavelength division multiplexer operatively coupled at a first input, to the wavelength division demultiplexer, and operatively coupled at a second input, to an output of a frequency stabilizer, the frequency stabilizer being operatively coupled to the wavelength division demultiplexer; 
a wavelength division multiplexer operatively coupled at a first input, to the wavelength division demultiplexer, and operatively coupled at a second input, to an output of a frequency stabilizer, the frequency stabilizer being operatively coupled to the wavelength division demultiplexer; 
an optical processor coupled to the output of the wavelength division demultiplexer; a variable delay element coupled to the optical processor and to the first input of the wavelength division multiplexer, wherein the optical processor and the variable delay element are configured to pass the first signal and the second signal upon being output by the wavelength division demultiplexer, and are configured to synchronize path lengths of the first signal and the second signal with the pump signal; 
Claim 17. The receiver of claim 15, further comprising: an optical processor coupled to the first output of the wavelength division demultiplexer; and a variable delay element coupled to the optical processor and to the first input of the wavelength division multiplexer, wherein the optical processor and the variable delay element are configured to pass the first signal and the second signal upon being output by the wavelength division demultiplexer, and are configured to synchronize path lengths of the first signal and the second signal with the pump signal.

a phase sensitive amplifier coupled to the wavelength division multiplexer; 
a feedback loop coupled to the wavelength division multiplexer in parallel with the phase sensitive amplifier and configured to phase-lock the pump signal with the first signal and the second signal; and 
a feedback loop coupled to the wavelength division multiplexer in parallel with the phase sensitive amplifier and configured to phase-lock the pump signal with the first signal and the second signal, 
a demodulator coupled to an output of the phase sensitive amplifier and configured to recover data in the received communication signal from one or more of the first signal or the second signal.
a demodulator coupled to an output of the phase sensitive amplifier and configured to recover data in the received communication signal from one or more of the first signal or the second signal.


	However, Claim 15 of Application No. 17/351827 differs from Claims 15 and 17 of U.S. Patent No. 10,673,530 B2 because Claim 15 of Application No. 17/351827 does not include “the feedback loop comprises a photodiode coupled to an output of the phase sensitive amplifier and a lock-in amplifier coupled to an output of the photodiode, and wherein the output of the lock-in amplifier is coupled to the output of the frequency stabilizer.”
	It is clear that all the elements of the application claim 15 are to be found in patent claims 15 and 17 (as the application claim 15 fully encompasses patent claims 15 and 17).  The difference between the application claim 15 and the patent claims lies in the fact that the patent claims includes many more elements and thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 
	Regarding claim 16,
Claim 16 of Application No. 17/315827
Claim 16 of US Patent No. 10673530 B2
The device of claim 15, wherein the phase sensitive amplifier includes a highly nonlinear fiber through which the first signal, the second signal and the phase-locked pump signal are passed.
The receiver of claim 15, wherein the phase sensitive amplifier includes a highly nonlinear fiber through which the first signal, the second signal and the phase-locked pump signal are passed.


	Regarding claim 17,
Claim 17 of Application No. 17/315827
Claim 15 of US Patent No. 10673530 B2
The device of claim 16, wherein the feedback loop comprises a photodiode coupled to an output of the phase sensitive amplifier and a lock-in amplifier coupled to an output of the photodiode.
the feedback loop comprises a photodiode coupled to an output of the phase sensitive amplifier and a lock-in amplifier coupled to an output of the photodiode


	Regarding claim 18,
Claim 18 of Application No. 17/315827
Claim 15 of US Patent No. 10673530 B2
The device of claim 17, wherein the output of the lock-in amplifier is coupled to the output of the frequency stabilizer.
wherein the output of the lock-in amplifier is coupled to the output of the frequency stabilizer.



Claim 19 of Application No. 17/315827
Claim 18 of US Patent No. 10673530 B2
The device of claim 16, wherein the frequency stabilizer includes a slave laser and an amplifier for the pump signal at the second output of the wavelength division demultiplexer.
The receiver of claim 15, wherein the frequency stabilizer includes a slave laser and an amplifier for the pump signal at the second output of the wavelength division demultiplexer.


	Regarding claim 20,
Claim 20 of Application No. 17/315827
Claim 15 of US Patent No. 10673530 B2
The device of claim 16, wherein the device is configured to receive a communication signal over free-space from a satellite.
A receiver configured to receive a communication signal over free-space from a satellite


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson et al. (Injection locking-based pump recovery for phase-sensitive amplified links, 2013).
	Regarding claim 1, Olsson et al. discloses A device (Fig. 2; the transmitter) comprising: 
	a first wavelength division multiplexer (Fig. 2; the wavelength division multiplexer (WDM) coupled to the HNLF to the right as shown) coupled to a data signal generator and a pump signal generator (Fig. 2; the first input of the WDM is coupled to the IQ modulator which modulates 10 GBd DQPSK data while the second input of the WDM is coupled to the pump laser), wherein first wavelength division multiplexer is configured to receive a data signal from the data signal generator and a pump signal from the pump signal generator (Fig. 2; the first input of the WDM receives 10 GBd DQPSK data modulated optical signal while the second input of the WDM receives the pump signal generated by the pump laser); 
	a parametric amplifier (Fig. 2; the highly nonlinear fiber (HNLF). The signal is amplified as shown) coupled to an output of the first wavelength division multiplexer (Fig. 2; the HNLF is coupled to the first WDM as shown) and configured to generate an idler signal that is a phase conjugate of the data signal (Fig. 2; Page 14517, first paragraph; the two waves were launched into the copier and a phase-conjugated copy of the signal, the idler, was generated through FWM); 
	a second wavelength division multiplexer (Fig. 2; the second WDM on the left of the HNLF) coupled to an output of the parametric amplifier (Fig. 2; the second WDM is coupled to the output of the HNLF) and configured to output, via a first output channel, the data signal and the idler signal (Fig. 2; the first output port of the second WDM outputs the signal and the idler as shown) and output, via a second output channel, the pump signal (Fig. 2; the second output port of the second WDM outputs the pump signal as shown); and 
	a third wavelength division multiplexer (Fig. 2; the third WDM on the left of the optical processor) coupled to the first output channel and coupled, via a pump attenuator, to the second output channel (Fig. 2; the third WDM is coupled to the second WDM as shown, wherein the second output port of the second WDM is coupled through the variable optical attenuator (VOA1)), wherein the third wavelength division multiplexer is configured to output a multiplexed signal including the data signal, the idler signal and an attenuated pump signal for a transmission from the device (Fig. 2; the third WDM combines the data signal, the idler signal, and the attenuated pump signal as shown).
	Regarding claim 2, the present system discloses The device of claim 1, as described and applied above, wherein parametric amplifier comprises a nonlinear fiber (Fig. 2; the HNLF is shown).
	Regarding claim 3, the present system discloses The device of claim 1, as described and applied above, wherein the parametric amplifier comprises a phase insensitive amplifier (Fig. 2; the HNLF is shown. (According to paragraph 39 of the specification, the phase insensitive amplifier is a length of a highly nonlinear fiber (HNLF)) that creates a phase conjugate idler signal)).
	Regarding claim 4, the present system discloses The device of claim 1, as described and applied above, wherein the parametric amplifier is configured to mitigate stimulated Brillouin scattering effects of the pump signal (Fig. 2; Page 14516, last paragraph; the pump wave is phase modulated with two sinusoidal radio frequency (RF)-tones at 0.1 GHz and 0.3 GHz (giving 0.8 GHz bandwidth) for suppression of SBS in the fiber optic parametric amplifiers (FOPAs)).
	Regarding claim 6, the present system discloses 	The device of claim 1, as described and applied above, further comprising an erbium-doped fiber amplifier (Fig. 2; the EDFA is shown) coupled between the first wavelength division multiplexer and the pump signal generator (Fig. 2; the EDFA is coupled between the first WDM and the pump laser as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Injection locking-based pump recovery for phase-sensitive amplified links, 2013) in view of Andrekson et al. (US10536218B2).
	Regarding claim 5, the present system discloses The device of claim 1, as described and applied above.
	However, the present system does not expressly disclose a high-power optical amplifier coupled to an output of the third wavelength division multiplexer, wherein the transmission from the device is carried out after an amplification of the data signal, the idler signal, and the pump signal by the high-power optical amplifier.
	Andrekson et al. discloses a high-power optical amplifier (Fig. 2; Fig. 1; the optical amplifier 24) coupled to an output of the third wavelength division multiplexer, wherein the transmission from the device is carried out after an amplification of the data signal, the idler signal, and the pump signal by the high-power optical amplifier (Fig. 2; Fig. 1; Column 4, line 60-Column 5, line 1; An optical amplifier 24 (which may comprise a fiber-based amplifier, for example a distributed Raman amplifier (DRA) or an erbium-doped fiber amplifier (EDFA), etc.) may be disposed within transmitter 12 at the output of idler generator 22 and used to boost the power of all three waves prior to launching the beams into free space. At times, a power boost to the order of about 1 W has been found necessary to provide the desired reach for a given FSO communication link).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a high-power optical amplifier, as taught by Andrekson et al., in the present system in order to boost the power of all the transmitted signal so that the desired reach.
	Regarding claim 8, Olsson et al. discloses A method (Fig. 2) comprising: 
	combine, via a first wavelength division multiplexer, a data signal and a pump signal (Fig. 2; the first input of the WDM receives 10 GBd DQPSK data modulated optical signal while the second input of the WDM receives the pump signal generated by the pump laser. The two optical signals are combined by the WDM as shown); 
	generate, based on the combined data signal and the pump signal and via a parametric amplifier, an idler signal that is a phase conjugate of the data signal (Fig. 2; Page 14517, first paragraph; the two waves were launched into the copier and a phase-conjugated copy of the signal, the idler, was generated through FWM);
	output, via second wavelength division multiplexer and based on an output of the parametric amplifier, the data signal and the idler signal to a first output channel (Fig. 2; the first output port of the second WDM outputs the signal and the idler as shown) and the pump signal to a second output channel (Fig. 2; the second output port of the second WDM outputs the pump signal as shown); 	attenuate, via a pump attenuator coupled to the second output channel, the pump signal (Fig. 2; the third WDM is coupled to the second WDM as shown, wherein the second output port of the second WDM is coupled through the variable optical attenuator (VOA1)); 
	combine, via a third wavelength division multiplexer, the data signal, idler signal, and attenuated pump signal into a combined signal (Fig. 2; the third WDM combines the data signal, the idler signal, and the attenuated pump signal as shown).
	However, the present system does not expressly disclose transmit, via free space, the combined signal.
	Andrekson et al. discloses transmit, via free space, the combined signal (Fig. 2; Fig. 1; the signal, pump signal, and the idler signal is transmitted via free space to the remote node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to perform optical communication over the free space. The free-space optical communication is well-known in the art. Also, the fee space optical communication system is useful where the physical connections are impractical due to high costs. It is also beneficial when performing optical communication with moving remote nodes.
	Regarding claim 9, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 2.
	Regarding claim 10, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 3.
	Regarding claim 11, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 4.
	Regarding claim 12, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 5.
	Regarding claim 13, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 6.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Injection locking-based pump recovery for phase-sensitive amplified links, 2013) in view of Doerr et al. (US20070166048A1).
	The present system discloses The device of claim 1, as described and applied above.
	However, Olsson et al. does not expressly disclose a satellite.
	Doerr et al. discloses a satellite (Fig. 7; Fig. 8; Para. 47; each satellite 730 communicates with an adjacent satellite as shown, wherein the transceivers 810a-b exchange data using optical WDM signals). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to perform optical communication over the free space in order to perform optical communication between the satellites. The free-space optical communication is well-known in the art. Also, the fee space optical communication system is useful where the physical connections are impractical due to high costs. It is also beneficial when performing optical communication with moving remote nodes.
	Regarding claim 14, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAI M LEE/Examiner, Art Unit 2636